                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DENISE NADER,                                      Case No. 17-cv-06568-KAW
                                   8                    Plaintiff,
                                                                                            ORDER SETTING BRIEFING
                                   9             v.                                         SCHEDULE
                                  10     ERIC D. HARGAN,                                    Re: Dkt. No. 49
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On November 30, 2017, Plaintiff Denise Nader filed this appeal from the ruling of the

                                  14   Medicare Appeals Council, considering whether Medicare was entitled to reimbursement of all

                                  15   care expenses paid for Mr. Ferdinand Nader. (Compl., Dkt. No. 1.) On October 29, 2018, the

                                  16   parties stipulated to remand the case for re-adjudication before the Administrative Law Judge

                                  17   (“ALJ”). (Dkt. No. 40 at 3.) The reason for the remand was due to the administrative record

                                  18   being incomplete, as it lacked a transcript of the administrative hearing before the ALJ. (Id. at 2.)

                                  19   Additionally, Plaintiff had determined that facts developed since 2012 were not part of the

                                  20   administrative record. (Id.)

                                  21          On November 2, 2018, the Court granted the stipulation. On August 16, 2019, the ALJ

                                  22   ruled against Plaintiff. (Dkt. No. 48 at 1; Dkt. No. 49 at 1.) At the hearing, the ALJ informed

                                  23   Plaintiff’s counsel that if she was to appeal to the Medicare Appeals Council, “it would likely take

                                  24   the [Medicare Appeals Council] another five to six years before it would render its decision on

                                  25   that appeal.” (Dkt. No. 49 at 1.) Based on this, and the fact that the Medicare Appeals Council

                                  26   already took five years to process the earlier appeal, Plaintiff argues that any appeal of the ALJ’s

                                  27   decision would be effectively futile and constitute a denial of due process. (Id.) Thus, Plaintiff

                                  28   requests that the Court set a briefing schedule and hearing on the issue of whether the Court may
                                   1   take immediate jurisdiction over this matter. (Id. at 2.)

                                   2          On the facts, it appears Plaintiff has a sound argument regarding futility, especially when

                                   3   the ALJ’s original decision was issued on February 15, 2012, over seven years ago. (Compl. ¶

                                   4   17.) The instant proceedings were then delayed due to the administrative record not being

                                   5   complete, including the government’s inability to include a transcript because “the agency cannot

                                   6   obtain a functioning copy of the audio from that hearing.” (Dkt. No. 40 at 2.) To now require

                                   7   Plaintiff to wait an additional five to six years for an appeal to be rendered would appear to raise

                                   8   due process concerns.

                                   9          Accordingly, the Court ORDERS the parties to meet and confer as to whether the Court

                                  10   should take immediate jurisdiction over this matter. If the parties are unable to stipulate, the Court

                                  11   SETS the following briefing schedule: Plaintiff’s motion shall be due on September 26, 2019, and

                                  12   Defendant’s opposition shall be due on October 3, 2019. No reply or hearing will be set unless the
Northern District of California
 United States District Court




                                  13   Court deems it necessary.

                                  14          IT IS SO ORDERED.

                                  15   Dated: September 10, 2019
                                                                                             __________________________________
                                  16                                                         KANDIS A. WESTMORE
                                                                                             United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
